Johnson, J.
The fact that the bond and judgment were intended as a fraud on the creditors of Lemuel Bryan, is ascertained by the Chancellor’s decree, and is fully sustained by the evidence : and as a party to that fraud, the defendant, Bryan, is entitled to no favor. We concur, therefore, with the Chancellor, that the judgment ought not to stand as a security for what may be due. The Court was nor bound to disentangle a web of fraud of his own manufacture, to ascertain that there may have been some good material mixed up with it.
Motion dismissed.
O’Neall, J., concurred.